DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Dennis specifically teaches adhesive is required to maintain contact between the shell and the body of the wearer, it is noted that Dennis merely discloses adhesive as one possible embodiment and does not require adhesive be present on the shell. Dennis discloses in column 26, lines 1-24, various embodiments in which the shell is attached to the body of the wearer without the use of adhesive, such as by friction, suction, or electrostatic means. Therefore, Dennis discloses a shell (i.e. support frame) that contacts a wearer’s skin directly, but is free from adhesive in all portions extending beyond the edge of the absorbent article.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis et al. (8,292,862).
With respect to claim 1, Dennis discloses a self-supporting absorbent article, as shown in figure 9, comprising a support frame 14 comprising a resilient frame material 26, as described in column 16, lines 3-19. The support frame 14 has an anterior portion 7, a posterior portion 9, a crotch portion 8, a length dimension 1, and a width dimension 2, wherein the anterior portion 7 has a greater width that the posterior portion 9, as shown in figure 3. The absorbent article 21 comprises an anterior portion 103 and a posterior portion 105, as shown in figure 10, and the area between the anterior and posterior ends can be defined as a crotch portion. The article has a length dimension 1 and a width dimension 2, wherein the anterior portion 103 has a greater width that the posterior portion 105, as shown in figures 9 and 10. The article comprises a topsheet layer 24, a backsheet layer 23, and an absorbent core 22, as shown in figure 10. An attachment mechanism 74 for bonding the article 21 to the support frame 14 comprises adhesive, cohesive, or mechanical attachment, as disclosed in column 23, lines 36-52.
A transverse direction end edge 19 of the support frame 14 extends beyond a transverse direction end edge 121 of the article 21, as shown in figure 9. All of the support frame 14 extending beyond a portion of the article 21 contacts the wearer’s skin during use and is free from adhesive, as discloses in column 26, lines 1-24.
With respect to claim 4, a portion 11 of the support frame 14 extending beyond a portion of the article 21 only contains curved edges, as shown in figure 9, and therefore does not contain sharp edges.
With respect to claim 6, the article 21 is capable of being bonded to the support frame 14, as disclosed in column 21, lines 50-54.
With respect to claim 7, the article 21 is capable of being detached from the support frame 14, as disclosed in column 21, lines 54-59.
With respect to claim 8, the support frame 14 comprises polymeric film comprising polyethylene, polypropylene, or silicone, as disclosed in column 14, lines 25-32, and therefore is considered to comprise a plastic material. 
With respect to claim 9, the length of the support frame 14 is 300 mm, as disclosed in column 30, lines 28-31.
With respect to claim 10, the width of the support frame 14 is 50 mm, as disclosed in column 30, lines 10-13.
With respect to claim 11, the thickness of the support frame 14 is 0.1-3.0 mm, as disclosed in column 16, lines 30-33, or less than 5 mm.
With respect to claim 13, the width of the absorbent article 21 is 40-90 mm, as disclosed in column 29, lines 7-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (8,292,862).
With respect to claim 5, Dennis discloses all aspects of the claimed invention with the exception of the posterior portion of the absorbent core comprising a hydrophobic material. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the posterior portion of the absorbent core of Dennis from a hydrophobic material to achieve the predictable result of an absorbent core that resists the leakage of fluid from its end portion.
With respect to claim 12, Dennis discloses all aspects of the claimed invention with the exception of the length of the absorbent article being 200-350 mm. Dennis discloses in column 29, lines 9-10, that the absorbent article can have a length of 150 mm when used as a pantiliner or sanitary napkin, and further discloses in column 25, lines 10-14, that the size of the absorbent article can be larger if the article is intended to be used for overnight use. While Dennis discloses a length of 150 mm, Dennis also discloses a desire for an article of larger dimensions as well. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781